Title: To John Adams from John Chew Thomas, 17 February 1801
From: Thomas, John Chew
To: Adams, John



Dear Sir
Washington Feby. 17. 1801

It is with the most respectfull deference that I take the Liberty of offering to your Consideration Philip Barton Key Esqr. as a person in my Opinion well qualified to fill the Office of District Circuit Judge under the new Judiciary System—In addition to other Oppurtunities of becoming well acquainted with him—I have served two Sessions with him in our State Legislature and entertain an high Opinion of his Honor, patriotism & Abilities— With very great Respect / I am your freind & Servt

Jno Chew Thomas